The Attorney-General having refused to approve a bond issue of the City of Fort Worth in the amount of $1,890,000, — $400,000 of the bonds being for water works purposes, the City prays for a mandamus to compel his approval of the issue.
The bonds and the tax necessary to provide for their payment, principal and interest, were duly voted at an election held April 8, 1919, for the purpose. The objections to them made by the Attorney General are based upon his construction of certain provisions in the City's charter. If that construction is erroneous, it is conceded that the bonds should have his approval.
The charter of the City granted by the Legislature in 1909 gave it the power to levy for general purposes a tax not exceeding $1.75 on the $100 valuation, "inclusive of the school tax that may be levied by the board of trustees of public schools, as provided in this Act."
By the other provisions of the charter, the board of trustees of the Fort Worth Independent School District, created by the same Act, was authorized to require of the City a tax levy for school purposes of not exceeding 50 cents on the $100 valuation.
Accordingly, the City's maximum tax rate for all general purposes under the original charter, was $1.25 on the $100 valuation.
The charter also authorized a special tax for water works purposes of 25 cents on the $100 valuation, not to be levied, however, except *Page 594 
upon the approval of "the qualified voters" of the City at an election ordered according to the referendum provisions of the charter. Under those provisions governing bond elections, only qualified property tax paying voters are entitled to vote; and in the election held with respect to these bonds, only such voters were allowed to vote.
The charter was amended, June 17, 1919, at an election held under Amended Section 5 of Article 11 of the Constitution, so as to authorize for general school purposes and for medical inspection in the schools an additional tax of 21 cents and 2 cents on the $100 valuation, respectively. The effect of these two amendments was to enlarge the City's taxing power for all school purposes to the extent of 23 cents, affording it a maximum rate for such purposes of 73 cents on the $100 valuation.
The principal question in the case is whether the grant by these amendments of the additional taxing power for school purposes of 23 cents on the $100 valuation, has reduced in the same proportion the City's general taxing power of $1.25 on the $100 valuation as originally conferred by the charter. As to the 2 cent tax for medical inspection in the schools, the Attorney-General does not contend that the City's general taxing power has been impaired, but we will treat the question as affected by the authorization under the amendments of both the additional 21 cents general school tax and the 2 cent tax.
If nothwithstanding these amendments the City still has a general taxing power of $1.25 on the $100 valuation, the tax voted as provision for the payment of the $1,490,000 of the bonds is a valid tax, since, with other taxes required and currently levied for other general charges and indebtedness of the City as shown by the record, it does not exceed that amount.
The proposition advanced by the Attorney-General is, that the grant by the charter of a taxing power for general purposes of $1.75 on the $100 valuation was to be inclusive of any tax for general school purposes which might be thereafter authorized.
This in our opinion is not the true construction of the charter provision. It is contrary to its manifest intention, and opposed to its literal language, as well. The charter, as all other laws, looked to the future. Its object was to make definite provision for the general taxation needs of the City, and like provision for the City's schools and water works. Otherwise, it would have failed as a charter and been undeserving of the name, in furnishing no dependable measure of vital powers necessary for the City's subsistence. The taxing powers for schools and water works, it defined with exactness. It is not to be supposed that the purpose was to leave the taxing power for general purposes only vague and indeterminate. A chief concern of all city charters is to make, within constitutional limitations, adequate provision for the public needs confided to the care of municipal *Page 595 
government. Taxing powers granted, if they are to prove a capable means to that end, must be stable powers. A principal object of such charters is to make them so by defining their limits with precision. A taxing power with its limits made variable by the law conferring it according merely to the possible future authorization of other unascertained and unknown taxes, and therefore without any assurance as to the extent to which it might be exercised for any given period, is but an empty power. Such a power would be vain because altogether unreliable in there being no certainty as to its continued existence, and its being impossible for that reason to make provision for the public necessity in dependence upon it.
This charter should be construed, therefore, if its language reasonably admits of it, as consistent with an intention to fix the measure of the City's taxing power for general purposes as definitely and certainly as that of any other taxing power granted by the charter. To subserve those purposes was as vital to the City as the making of proper provision for its public schools. The public interest centered in them as well as in the schools, and rested no less upon the continuance of the City's power in their regard. Without a proper taxing power exercisable for their account, the City would have been impotent to perform the essential duties of a municipal government. It was important, not only that such a power be conferred, but that as conferred it subsist not impaired. Full recognition of this ought to be attributed to the makers of the law which comprised the charter. Laws are to be interpreted in the light of the purposes they are intended to accomplish.
The taxing power conferred by the charter for general purposes of $1.75 on the $100 valuation was, in the exact language of the provision, to be inclusive of "the school tax that may be levied by the board of trustees of public schools, as provided in this Act." It was not to be inclusive, in addition to the school tax authorized by the Act, of all possible school taxes, then unknown and hence wholly uncertain, which might be authorized by future changes in the Constitution and laws. The only school tax authorized "as provided in the Act" was a maximum tax of 50 cents on the $100 valuation. The taxing power for general purposes of $1.75 on the $100 valuation was therefore to be subject to diminution to the extent of the then authorized 50 cent school tax, but no further. This is plainly the meaning of the charter provision. The construction urged by the Attorney-General would leave the City's general taxing power undetermined by definite law, and in the precarious position of being measured wholly by future authorized school taxes. In our view, it is measured by the charter, as it ought to be. Its limits are defined by the declaration that its maximum amount shall be $1.75 on the $100 valuation, less the *Page 596 
authorized school tax of 50 cents, or, in other words, $1.25 on the $100 valuation.
The objection made to the $400,000 water works bonds is that they, with their necessary special tax, were voted at an election where only qualified property tax paying voters, instead of simply qualified voters, were allowed to participate. We do not regard the objection as tenable. It was necessary that the special tax for these bonds have the approval of the qualified voters of the city at an election ordered according to the referendum provisions of the charter. Under the referendum provision of the charter governing bond elections, as this one was, only qualified voters paying taxes on property in the city may vote in such an election. Necessarily, at a bond election ordered according to that provision, only such voters were entitled to vote.
The mandamus is granted.
Mandamus granted.